CONFIDENTIALITY AND NON-COMPETITION AGREEMENT


 
Party A: Xi’an Baorun Industrial Development Co., Ltd.
Address: Room 10720, Dongxin Century Plaza, No.7, Huoju Road, Xi’an
Legal Representative: Gao Xincheng

 
Party B: Gao Xincheng
ID/Passport Number: 610203630613361
Address:


In consideration of Party B's employment or continued employment with Party A,
and the compensation now and hereafter paid to Party B by Party A, the Parties
hereby agree to enter into this Agreement. For the purposes of this Agreement,
"Group" means Party A and any entity which is established by Party A for the
time being and from time to time, the holding company, parent or subsidiary or
affiliate of Party A, or any subsidiary or office of the holding company of
Party A.


1.
Employment. Party B acknowledge that the terms and conditions of his/her
employment with Party A is provided for in a separate employment agreement
between the Parties and no provision of this Agreement shall be construed as
confirmation of Party B's employment with Party A.



2.
Business: Refined oil wholesale business

 
3.
Confidential Information



Confidential Information in this Agreement includes:


3.1
Company Information.  Company Information means any proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, patterns, plans, compilations, inventions and developments, products,
formulas, designs, prototypes, methods, techniques, processes, procedures,
computer programs and software (whether as source code or object code),
database, development plans, records for research and development, technical
report, inspection report, experimental data, operation manual, technical
documentation, technologies, hardware configuration information, yield data,
equipment modifications, services, customer lists and customers (including, but
not limited to, customers of Party A and/or any other member of the Group on
whom Party B called or with whom Party B became acquainted during the term of
Party B's employment with Party A), supplier lists, partners, markets, pricing,
marketing, finances, salary, legal business or other business information of the
Group disclosed to Party B or obtained by Party B from Party A and/or any other
member of the Group either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment.  Confidential Information may be
a complete set of plan, documentation or product, and may also be part of the
information or elements of the complete set of plan, documentation or
product.  The Parties further understand that Confidential Information does not
include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of Party B or of others who were
under confidentiality obligations as to the item or items involved.

 
Confidential
  
1

--------------------------------------------------------------------------------


 
3.2
Third Party Information.  Party B recognize that Party A and/or other members of
the Group have received and in the future will receive from third parties,
including subsidiaries and affiliated companies of Party A, their confidential
or proprietary information subject to a duty on Party A’s part and/or the part
of other members of the Group to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Party B agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out his/her work for Party A consistent with
the agreement(s) Party A and/or a member of the Group has entered into with such
third party.



4.
Media of Confidential Information



4.1
All documents, information, photographs, diagrams, notes, reports, letters,
faxes, magnetic tapes, disks, prototypes, apparatus and any other forms of
media, which are containing Confidential Information of Party A and held or kept
by Party B in need of his/her work, shall be owned by Party A, no matter whether
the Confidential Information is of business value.

 
4.2
Party B shall return Party A all the properties and media contained Confidential
Information owned by Party A upon Party A's so request or Party B's dismissal
(whatever the reason is), and shall not reproduce, hold or give the media herein
above to any other person without authorization of Party A.

 
4.3
If the aforesaid media contained Confidential Information of Party A belong to
Party B, Party A shall make corresponding economic compensation equivalent of
the value of the media itself to Party B when Party B returns such media to
Party A.



5.
Maintenance of Confidentiality



5.1
Party B agrees at all times during the term of his/her employment and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of Party A or the benefit of the Group, or to disclose, publicize,
release, impart, transfer, to any person, firm or corporation (including other
employees who are not entitled to know Confidential Information in accordance
with Party A's internal administrations) without written authorization of Party
A, any Confidential Information.  Party B agrees that he/she shall secure and
keep such Confidential Information confidential and shall protect and safeguard
the Confidential Information against any unauthorized use, disclosure, report,
transfer or publication with at least the same degree of care as it uses for its
own confidential or proprietary information, but in no event use less than
reasonable care;

 
Confidential
 
2

--------------------------------------------------------------------------------


 
5.2
Except for the benefit of Party A or the benefit of the Group, Party B shall not
take any Confidential Information and media contained Confidential Information
out of Party A's office without written authorization of Party A.



5.3
It will be regarded that Party A has agreed that Party B may disclose or use
Confidential Information once Party B's supervisor of Party A has agreed in
writing Party B to do so, provided that Party A has clearly stated in advance
that such superior manager had been granted such power.



5.4
Except for the benefit of Party A or the benefit of the Group, Party B shall
not  inquiry, disclose or discuss the salary, bonus, welfare, option or any
other payments to or with any other persons except for the direct relatives of
Party B.



6.
Intellectual Property Rights



6.1
Works Retained and Licensed. Party B have attached hereto, as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by him/her prior to his/her
employment with Party A (collectively referred to as "Prior Works"), which
belong to Party B and relate to Party A’s current and proposed business,
products or research and development, and which are not assigned to Party A; or,
if no such list is attached, Party B represent that there are no 就such Prior
Works.  If in the course of Party B employment with Party A, Party B incorporate
into a product, process or machine of Party A and/or any other member of the
Group the Prior Works owned by Party B or in which Party B have an interest,
Party A is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Works as part of or in connection with such product, process or
machine.



6.2
Disclosure.  Party B agrees that Party B will promptly make full written
disclosure to Party A or its designee, will hold in trust for the sole right and
benefit of Party A, all his/her right, title, and interest in and to any and all
inventions, original works of authorship, developments, concepts, improvements,
designs, discoveries, ideas, trademarks or trade secrets, processes, copyright
works, know-how, any other work’s information or matter which gives rise or may
give rise to any intellectual property of whatsoever nature, whether or not
patentable or registrable under any law of any country, which Party B may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period that Party B is in the
employ of Party A (collectively referred to as "Works").

 
Confidential
 

3

--------------------------------------------------------------------------------



 
6.3
Intellectual Property Rights.  The Parties acknowledge that Party A or its
designee, has the absolute title, right or interest in and to any and all Works
made by Party B (solely or jointly with others) during the period of Party B's
employment with Party A or within one year after Party B's dismissal, and which
are the duties of Party B  or the tasks assigned to him by Party A or its
designee, or which are created mainly with the materials and technical resources
of Party A or its designee and under Party A or its designee's
responsibility.  Those Works are the "service invention-creation (zhi wu fa
ming)" and "works made for hire (zhi wu zuo pin)" as defined under the patent
and copyright laws of the People’s Republic of China.  Party B understands and
agrees that the decision whether or not to commercialize or market Works is
within Party A’s sole discretion and for the sole benefit of Party A and/or any
other member of the Group.  Party B shall put forward written applications if
he/she claims for authorship of the works made by him during the period of Party
B's employment with Party A, and Party B is entitled to such works upon written
confirmation of Party A that such works are not Works made for hire (zhi wu zuo
pin).  The works made by Party B for which Party B does not claim will be
regarded as the Works made for hire.  In respect of such works of Party B which
are not the Works but related to the business of Party A or the Group, Party A
or any member of the Group shall have a preemptive right to acquire for itself
or its nominee all or any part (at Party A's option) of Party B's rights therein
within three (3) months of Party B's disclosure to Party A of such works.



6.4
Maintenance of Records.  Party B agrees to keep and maintain adequate and
current written records of all Works made by Party B (solely or jointly with
others) during the term of his/her employment with Party A.  The records will be
in the form of notes, sketches, drawings, and any other format.  The records
will be available to and remain the sole property of Party A at all times.



6.5
Patent and Copyright Registrations.  Party B agrees to assist Party A, or its
designee, at Party A's expense, in every proper way to secure Party A's (or its
designee's) rights in the Works and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
including the disclosure to Party A of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Party A shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Party A, its successors, assigns, and nominees the sole and exclusive rights,
title and interest in and to such Works, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto.  Party B further
agrees that his/her obligation to execute or cause to be executed, when it is in
his/her power to do so, any such instrument or papers shall continue after the
termination of this Agreement.



7.
Conflicting Employment.  Party B agrees that, during the term of his/her
employment with Party A, Party B will provide full-time services to Party A and
will not accept, provide or engage in, directly or indirectly any other
employment, occupation, consulting or other business activity related to the
business in which Party A and/or the Group is now involved or becomes involved
during the term of his/her employment, nor will Party B engage in any other
activities that conflict with his/her obligations to Party A. Without unanimous
written consent from the Board of Directors of Party A, Party B shall not
acquire any shares or interests of other companies which have business activity
related to the business in which Party A and/or the Group is now involved or
becomes involved during the term of his/her employment other than that have been
disclosed to Party A upon the execution of this Agreement.

 
Confidential
 
4

--------------------------------------------------------------------------------



 
8.
Non-competition.



8.1
Party B agrees that during the course of his/her employment and for a period of
24 months(Party A shall be entitled to waive or reduce the period at its own
discretion) immediately following the termination of his/her relationship with
Party A for any reason, whether with or without good cause or for any or no
cause, voluntarily or involuntarily, with or without notice, Party B will not,
without the prior unanimous written consent of the Board of Director of Party A,
(i) serve as a partner, employee, consultant, officer, director, manager, agent,
associate, investor, or otherwise for, (ii) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, (iii)
build, design, finance, acquire, lease, operate, manage, invest in, work or
consult for or otherwise affiliate Party B with, any business, in competition
with or otherwise similar to Party A's business, as stated under Section 2 of
this Agreement.  The foregoing covenant shall cover Party B's activities in
every part of the Territory in which Party B may conduct business during the
term of such covenant as set forth above.  "Territory" shall mean (a) the
People's Republic of China, (b) Taiwan, (c) Hong Kong, (d) Macao, (e) the United
States of America, and (f) all other countries and/or regions of the world.



8.2
Party B acknowledge that Party B will derive significant value from Party A's
agreement to provide Party B with that Confidential Information of Party A
and/or any member of the Group to enable Party B to optimize the performance of
Party B's duties to Party A.  Party B further acknowledge that Party B's
fulfillment of the obligations contained in this Agreement, including, but not
limited to, Party B's obligation neither to disclose nor to use the Confidential
Information of Party A or any member of the Group other than for Party A's
exclusive benefit and Party B's obligation not to compete contained in
subsection (a) above, is necessary to protect the Confidential Information of
Party A or any member of the Group and, consequently, to preserve the value and
goodwill of Party A.  Party B further acknowledge the time, geographic and scope
limitations of Party B's obligations under Section 8.1 above are reasonable,
especially in light of Party A's and the Group's desire to protect their
Confidential Information, and that Party B will not be precluded from gainful
employment if Party B is obligated not to compete with Party A during the period
and within the Territory as described above.



8.3
The covenants contained in Section 8.1 above shall be construed as a series of
separate covenants, one for each city, county and state of any geographic area
in the Territory.  Except for geographic coverage, each such separate covenant
shall be deemed identical in terms to the covenant contained in Section 8.1
above.  If, in any arbitration proceeding, the arbitration panel refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event the provisions of Section 8.1 above are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such law.

 
Confidential
 
5

--------------------------------------------------------------------------------


 
8.4
Party B further agrees that Party B will be compensated by Party A upon the
termination of Party B's employment with Party A and for the performance of the
covenants that Party B make in this Section 8 of this Agreement (hereinafter
“Compensation”).  The total amount of Compensation shall be the twelve times of
monthly-salary based on the month when leaving the employ or the lowest amount
as required by law, whichever is higher(In the case of Party A waive the
requirement of non-competition or reduce the period, the compensation shall be
canceled or reduced in proportion respectively). The Compensation will be paid
by two installments, of which the first installment equal to 1/2 of the total
amount of the Compensation will be paid within one month after the employment is
terminated and the other installments equal to 1/2 of the total amount of the
Compensation will be paid per three months thereafter.

 
9.
Returning Party A's Documents.  Party B agrees that, at the time of leaving the
employ of Party A, Party B will deliver to Party A (and will not keep in Party
B's possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Party B
pursuant to Party B's employment with Party A or otherwise belonging to Party A
and/or any other member of the Group, their successors or assigns.  In the event
of the termination of Party B's employment, Party B agrees to sign and deliver
the "Termination Certification" attached hereto as Exhibit B.



10.
Liability for Default.  In the event that Party B breaches this Agreement and
causes any damages of Party A, he/she shall be liable for such breach and shall
compensate all damages resulting thereof.  The amount of compensation may be
deducted directly from Party B's salary, bonus and other incomes paid by Party A
after Party B is informed and has confirmed in written form.



11.
Notification of New Employer.  In the event that Party B leave the employ of
Party A, Party B hereby grant consent to notification by Party A to his/her new
employer about his/her rights and obligations under this Agreement.



12.
Solicitation of Employees.  Party B agrees that for a period of 24 months
immediately following the termination of his/her relationship with Party A for
any reason, whether with or without cause, Party B shall not either directly or
indirectly solicit, induce, recruit or encourage any employees of Party A and/or
any other member of the Group to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage or take away
employees of Party A and/or any other member of the Group, either for
himself/herself or for any other person or entity.

 
Confidential
 
6

--------------------------------------------------------------------------------


 
13.
Conflict of Interest Guidelines.  Party B agrees to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit C hereto.



14.
Anti-Corruption Policy.  Party B agrees to diligently adhere to the
Anti-Corruption Policy of Party A attached hereto as Exhibit D.



15.
Representations.  Party B agrees to execute any warranties or verify any proper
document required to carry out the terms of this Agreement.  Party B represent
that his/her performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Party B in
confidence or in trust prior to his/her employment by Party A.  Party B has not
entered into, and Party B agrees he/she will not enter into any oral or written
agreement in conflict herewith.



16.
Arbitration.



16.1
Arbitration.  THE PARTIES AGREE THAT ANY DISPUTE OR CONTROVERSY ARISING OUT OF,
RELATING TO, OR CONCERNING ANY INTERPRETATION, CONSTRUCTION, PERFORMANCE OR
BREACH OF THIS AGREEMENT, SHALL BE SUBMITTED TO CHINA INTERNATIONAL ECONOMIC AND
TRADE ARBITRATION COMMISSION ("CIETAC") FOR ARBITRATION.  THE ARBITRATION SHALL
BE CONDUCTED IN BEIJING IN ACCORDANCE WITH THE THEN APPLICABLE ARBITRATION RULES
OF CIETAC.  THE ARBITRATION AWARD SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
PARTIES TO THE ARBITRATION.



16.2
Consideration. PARTY B UNDERSTAND THAT EACH PARTY’S PROMISE TO RESOLVE CLAIMS BY
ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, RATHER THAN
THROUGH THE COURTS, IS CONSIDERATION FOR OTHER PARTY’S LIKE PROMISE.



17.
General Provisions



17.1
Governing Law.  This Agreement will be governed by the laws of the People's
Republic of China, without reference to choice of laws or conflict of laws
principles.



17.2
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between Party A and Party B relating to the subject matter herein,
supersedes any prior agreement(s) between us regarding the subject matter
herein, and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in Party B's duties, salary or compensation will
not affect the validity or scope of this Agreement.

 
Confidential
 
7

--------------------------------------------------------------------------------


 
17.3
Severability.  If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.



17.4
Successors and Assigns.  This Agreement will be binding upon Party B's heirs,
executors, administrators and other legal representatives and will be for the
benefit of Party A, its successors, and its assigns.



17.5
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement.

 
Confidential
 
8

--------------------------------------------------------------------------------


 
Party A: Xi’an Baorun Industrial Development Co., Ltd.
 
Name: Gao Xincheng
 
By: /s/ Gao Xincheng
 
Party B: Gao Xincheng
 
By: /s/ Gao Xincheng
 
Confidential
 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


XI’AN BAORUN INDUSTRIAL DEVELOPMENT CO., LTD.
CONFLICT OF INTEREST GUIDELINES


It is the policy of Xi’an Baorun Industrial Development Co., Ltd., its
subsidiaries, affiliates, successors or assigns (together, the "Company") to
conduct its affairs in strict compliance with the letter and spirit of the law
and to adhere to the highest principles of business ethics.  Accordingly, all
officers, employees and independent contractors must avoid activities which are
in conflict, or give the appearance of being in conflict, with these principles
and with the interests of Party A.  The following are potentially compromising
situations which must be avoided.  Any exceptions must be reported to the
President and written approval for continuation must be obtained.


1.
Revealing confidential information to outsiders or misusing confidential
information.  Unauthorized divulging of information is a violation of this
policy whether or not for personal gain and whether or not harm to Party A is
intended.  (The Confidential Information, Invention Assignment and
Non-Competition Agreement elaborates on this principle and is a binding
agreement.)



2.
Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to Party A.



3.
Participating in civic or professional organizations that might involve
divulging confidential information of Party A.



4.
Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement (other than as officers of Party A appointed
by the board of directors of Party A).



5.
Initiating or approving any form of personal or social harassment of employees.



6.
Investing or holding outside directorship in suppliers, customers, or competing
companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of
Party A.



7.
Borrowing from or lending to employees, customers or suppliers.



8.
Acquiring real estate of interest to Party A.



9.
Improperly using or disclosing to Party A any proprietary information or trade
secrets of any former or concurrent employer or other person or entity with whom
obligations of confidentiality exist.



10.
Unlawfully discussing prices, costs, customers, sales or markets with competing
companies or their employees.

 
Confidential
 
10

--------------------------------------------------------------------------------


 
11.
Making any unlawful agreement with distributors with respect to prices.



12.
Improperly using or authorizing the use of any inventions which are the subject
of patent claims of any other person or entity.



13.
Engaging in any conduct which is not in the best interest of Party A.



Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review.  Violations of this conflict of
interest policy may result in discharge without warning.
 
Confidential
 
11

--------------------------------------------------------------------------------


 
EXHIBIT B
XI’AN BAORUN INDUSTRIAL DEVELOPMENT CO., LTD.
CONFLICT OF INTEREST GUIDELINES


The following policies are made and will be enforced by Xi’an Baorun Industrial
Development Co., Ltd., its subsidiaries, affiliates, successors or assigns
(together, the "Company") that:


1.
The use of Company funds or assets for any unlawful or improper purpose is
strictly prohibited.  No payment shall be made to, or for the benefit of,
government employees for the purpose of, or otherwise in connection with, the
securing of sales to or obtaining favorable action by a government
agency.  Gifts of substantial value to or lavish entertainment of government
employees are prohibited since they can be construed as attempts to influence
government decisions in matters affecting Party A's operation.  Any entertaining
of public officials, or the furnishing of assistance in the form of
transportation or other services should be of such nature that the official's
integrity or reputation will not be compromised.



2.
The offer, payment or promise to transfer in the future company funds or assets
or the delivery of gifts or anything else of value to the officials, the
political parties or officials or candidates of the political parties is
strictly prohibited for the purpose of influencing any act or decision of any
such person in his or her official capacity, including the decision to fail to
perform his or her official functions or to use such persons or party’s
influence with a the government or instrumentality in order to affect or to
influence any act or decision of such government or instrumentality in order to
assist Party A in obtaining or retaining business for or with, or directing
business to any person or entity.



3.
All records must truly reflect the transactions they record.  All assets and
liabilities shall be recorded in the regular books of account.  No undisclosed
or unrecorded fund or asset shall be established for any purpose.  No false or
artificial entries shall be made in the books and records for any reason.  No
payment shall be approved or made with the intention or understanding that any
part of such payment is to be used for any purpose other than that described by
the document supporting the payment.



4.
No political contribution shall be made, directly or indirectly, with corporate
funds or assets regardless of whether the contributions are legal under the laws
of the county in which they are made.



5.
Any employee who learns of or suspects a violation of this Policy should
promptly report the matter to the President, Chief Financial Officer or Internal
Auditor, as appropriate in the circumstances.  All managers shall be responsible
for the enforcement of and compliance with this Policy, including the necessary
distribution to insure employee knowledge and compliance.

 
Confidential
 
12

--------------------------------------------------------------------------------


 